Case: 15-14795       Date Filed: 03/31/2017        Page: 1 of 14


                                                                        [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                               ________________________

                                     No. 15-14795
                               ________________________

                          D.C. Docket No. 1:15-cr-20124-JLK-1

UNITED STATES OF AMERICA,

                                                                            Plaintiff-Appellee,

                                              versus

MITCHELL LICHTMAN,

                                                                        Defendant-Appellant.

                               ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             ________________________

                                       (March 31, 2017)

Before MARCUS, JILL PRYOR, and SILER, * Circuit Judges.

PER CURIAM:




*
 Honorable Eugene Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting by
designation.
              Case: 15-14795    Date Filed: 03/31/2017    Page: 2 of 14


      Mitchell Lichtman appeals his 151-month total sentence, which was at the

bottom of the advisory guideline range, after pleading guilty to one count of receipt

of child pornography in violation of 18 U.S.C. §§ 2252(a)(2), (b)(1) and one count

of possession of child pornography shipped or transported in and affecting

interstate commerce and involving a prepubescent minor in violation of 18 U.S.C.

§§ 2252(a)(4)(B), (b)(2). On appeal, Lichtman argues that his sentence was

procedurally and substantively unreasonable. Lichtman contends that the district

court erred procedurally by presuming that a Guidelines sentence was a reasonable

sentence, by failing to consider all of the 18 U.S.C. § 3553(a) factors, by

inadequately explaining Lichtman’s sentence, and by enhancing his sentence for

distributing child pornography. Lichtman also argues that the district court failed

to adequately consider a report from the Sentencing Commission discussing the

child pornography Guidelines. Finally, Lichtman argues that his sentence was

substantively unreasonable given the particular circumstances of his case. After

thorough review, we affirm.

                                          I.

      This court reviews the reasonableness of a sentence under the deferential

abuse-of-discretion standard of review. Gall v. United States, 552 U.S. 38, 51

(2007). We must first ensure that the district court did not improperly calculate

the Guidelines range, treat the Guidelines range as mandatory, select a sentence


                                          2
              Case: 15-14795     Date Filed: 03/31/2017    Page: 3 of 14


based on clearly erroneous facts, inadequately explain the chosen sentence, or

commit any other significant procedural error. Id. In imposing a particular

sentence, the court must also consider the factors found in 18 U.S.C. § 3553(a),

which include the nature and circumstances of the offense, the history and

characteristics of the defendant, the kinds of sentences available, the applicable

guideline range, the pertinent policy statements of the Sentencing Commission, the

need to avoid unwarranted sentencing disparities, and the need to provide

restitution to victims. See § 3553(a)(1), (3)–(7). But if the facts of a matter are

straightforward, the explanation of the sentence need not be detailed. Rita v.

United States, 551 U.S. 338, 359 (2007).

      As long as a district court has considered the § 3553(a) factors, it need not

discuss them individually. United States v. Flores, 572 F.3d 1254, 1270 (11th Cir.

2009) (per curiam). Moreover, the trial court need not expressly say that it has

considered the § 3553(a) factors if the record indicates that the factors were, in

fact, considered. United States v. Dorman, 488 F.3d 936, 944 (11th Cir. 2007).

Similarly, the fact that a district court does not discuss mitigating evidence does

not mean it has not considered it. United States v. Amedeo, 487 F.3d 823, 833

(11th Cir. 2007). However, a court may abuse its discretion if it (1) fails to

consider relevant factors that were due significant weight, (2) gives an improper or

irrelevant factor significant weight, or (3) balances the factors unreasonably and so


                                           3
              Case: 15-14795      Date Filed: 03/31/2017     Page: 4 of 14


commits a clear error of judgment. United States v. Irey, 612 F.3d 1160, 1189

(11th Cir. 2010) (en banc).

      If, however, an error is not timely objected to, we review it only for plain

error. United States v. Turner, 474 F.3d 1265, 1275 (11th Cir. 2007). For there to

be plain error, there must be error, it must be plain, and it must affect the party’s

substantial rights. Id. at 1276. To be plain, an error must be “clear” or “obvious.”

United States v. Olano, 507 U.S. 725, 734 (1993). For an error to affect substantial

rights, the moving party must show that but for the error there is a reasonable

probability the outcome of the case (here the sentence) would have been different.

United States v. Patterson, 595 F.3d 1324, 1326 (11th Cir. 2010). If all three

criteria are met, we may exercise our discretion to notice a forfeited error, but only

if it seriously affects the public reputation, fairness, and integrity of judicial

proceedings. Turner, 474 F.3d at 1276.

      Lichtman raises several challenges to the procedural reasonableness of his

sentence. Lichtman first argues that the district court erred in presuming that the

Guidelines were reasonable. In ruling on his motion for a variance, the district

court stated that “[t]he case law, of course, requires the Court to commence with

the assumption that the [G]uidelines are reasonable and that they are advisory only,

but that the Court should give consideration to the ranges that are set by the

Sentencing Guidelines Commission.” That was error. District courts are forbidden


                                            4
              Case: 15-14795     Date Filed: 03/31/2017    Page: 5 of 14


from presuming that the sentencing Guidelines range is reasonable. Nelson v.

United States, 555 U.S. 350, 352 (2009) (per curiam). However, because

Lichtman did not specifically object, the error is subject to plain error review.

Turner, 474 F.3d at 1275. The district court’s error was arguably “plain,” but there

is no reasonable probability that the outcome of the case would have been different

but for the offending comment. See id. at 1276.

      To establish that an error affects the defendant’s substantial rights, Lichtman

must show some contemporaneous indication that the district court would have

varied downward in the absence of the presumption. See Dell v. United States,

710 F.3d 1267, 1278 (11th Cir. 2013). The record forecloses this argument.

Plainly, the district court judge knew it had discretion to vary downward on the

basis of the precise arguments Lichtman had raised -- indeed, the court

acknowledged that it had done just that in a prior similar case. But since that case,

as the district court explained, “[t]he aspect of the incredible harm that this type of

crime has presented to the public and the wellbeing of the people and victims has

become a lot more clear[].” This exchange strongly suggests that the district court

rejected Lichtman’s arguments on their merits. There is no evidence that any

presumption played any role, and so Lichtman fails to establish plain error. Again,

the burden of proof in plain error analysis rests with the defendant. See United

States v. Rodriguez, 398 F.3d 1291, 1300 (11th Cir. 2005) (holding that “the


                                           5
                Case: 15-14795   Date Filed: 03/31/2017    Page: 6 of 14


burden truly is on the defendant to show that the error actually did make a

difference”).

      Lichtman also suggests that the district court erred in failing to hold the

government to its burden to establish that Lichtman understood peer-to-peer

networking software before applying the two-level distribution enhancement found

in § 2G2.2(b)(3)(F) for the distribution of child pornography. Although Lichtman

claims that the enhancement requires a defendant to know that they are making

child pornography available to others, our caselaw is to the contrary. See United

States v. Creel, 783 F.3d 1357, 1358 (11th Cir. 2015) (holding that the

enhancement for “distribution of child pornography does not require an offender to

know that he made child pornography accessible to others”) (citations omitted).

The enhancement was properly applied.

      Moreover, even if knowledge were required, “a party may not challenge as

error a ruling . . . invited by that party.” United States v. Silvestri, 409 F.3d 1311,

1327–28 (11th Cir. 2005) (quotation omitted). In his motion for a variance,

Lichtman conceded that “[t]he mere fact that he was on a peer-to-peer network

automatically qualifies the Defendant for distribution.” When a defendant invites

error by agreeing that a particular course of action is appropriate, we are precluded

from reviewing that claim. United States v. Brannan, 562 F.3d 1300, 1306 (11th

Cir. 2009).


                                           6
              Case: 15-14795     Date Filed: 03/31/2017    Page: 7 of 14


      The district court’s consideration of the sentencing factors enumerated by

Congress in § 3553(a) was also sufficient. While Lichtman complains that the trial

court did not adequately consider the § 3553(a) factors he claims justify a

downward variance, the record indicates that the court considered Lichtman’s

arguments during the sentencing hearing. Although the district court did not

mention the specific § 3553(a) factors behind Lichtman’s arguments, it did

consider the facts behind them. Under our caselaw, this is sufficient. See Dorman,
488 F.3d at 944. And the district court’s decision not to discuss each and every

piece of mitigating evidence does not establish that it failed to consider that

evidence. Amedeo, 487 F.3d at 833. The court’s discussion of the defense’s

arguments that Lichtman’s strong family support, his immediate cooperation, and

his role in caring for his mother warranted a variance was more than enough to

establish that the court properly considered the § 3553(a) factors.

      Finally, the district court’s explanation of its sentence was also permissible.

This case was conceptually simple, and the district court considered the evidence

and arguments. A brief statement of the reasons for imposing a sentence is

sufficient. Rita, 551 U.S. at 359; see also Irey, 612 F.3d at 1195. The district court

was not required to give a more lengthy explanation.




                                           7
              Case: 15-14795     Date Filed: 03/31/2017   Page: 8 of 14


                                          II.

      Lichtman’s argument that the district court erred by failing to consider a

report from the U.S. Sentencing Commission discussing the child pornography

Guidelines also is unavailing. See United States Sentencing Commission, Report

to Congress: Federal Child Pornography Offenses (Dec. 2012) (“the Report”)

available at http://www.ussc.gov/sites/default/files/pdf/news/congressional-

testimony-and-reports/sex-offense-topics/201212-federal-child-pornography-

offenses/Full_Report_to_Congress.pdf . We have previously rejected attacks on

the Sentencing Guidelines premised on this very report. See, e.g., United States v.

Cubero, 754 F.3d 888, 900 (11th Cir. 2014) (holding that the Report “does not

change the statutory sentencing scheme, the applicable sentencing guidelines, or

the binding precedent about § 2G2.2 in this Circuit”); see also United States v.

Carpenter, 803 F.3d 1224, 1235–36 (11th Cir. 2015).

      We recently made clear that challenges to the validity of the Guidelines

based on the Report are a “non-starter.” Carpenter, 803 F.3d at 1235–36. We also

made it clear that while a district court may consider the Report in determining a

sentence, it is not required to do so. Cubero, 754 F.3d at 900. The Report does not

limit the district court’s discretion in determining what weight to assign to each §

3553(a) factor, nor does it require the district court to vary from § 2G2.2’s

guideline range. Id. Finally, we have already rejected the claim that our treatment


                                          8
                  Case: 15-14795   Date Filed: 03/31/2017   Page: 9 of 14


of the Report creates unwarranted sentencing disparities. Carpenter, 803 F.3d at

1235–36.

       Lichtman also offers the novel procedural argument that the district court

has a heightened duty to address the Report because it qualifies as a “policy

statement” under § 3553(a)(5). But this argument is raised with us for the first

time on appeal and is accordingly subject to plain error review. United States v.

Sentovich, 677 F.2d 834, 837 (11th Cir. 1982). Upon review, we do not believe

that there is a reasonable probability that the district court’s decision would have

been different but for the claimed error. Turner, 474 F.3d at 1276. Evidence of the

alleged flaws in the child pornography Guidelines was presented to the district

court both through Lichtman’s arguments in his sentencing memorandum and the

sentencing hearing, as well as through the expert testimony he presented. The

defendant has failed to satisfy his burden of establishing that the additional

consideration of the Report would likely have affected the sentence imposed by the

district court.

                                           III.

       Finally, Lichtman argues that his sentence was substantively unreasonable.

According to Lichtman, the district court arrived at a sentence that was

“unnecessarily harsh” by overweighing the harm to the victims, underweighing his

own mitigating qualities, and affording too much weight to flawed Guidelines. As


                                            9
             Case: 15-14795       Date Filed: 03/31/2017   Page: 10 of 14


the party challenging the sentence, Lichtman bears the burden of showing that the

sentence is unreasonable in light of the entire record and the § 3553(a) factors.

United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). “Although we do

not automatically presume a sentence within the [G]uidelines range is reasonable,

we ordinarily expect a sentence within the Guidelines range to be reasonable.”

United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008) (quotation omitted,

alteration adopted). Ultimately, we may vacate a defendant’s procedurally proper

sentence only “if we are left with the definite and firm conviction that the district

court committed a clear error of judgment in weighing the § 3553(a) factors by

arriving at a sentence that lies outside the range of reasonable sentences dictated by

the facts of the case.” United States v. McBride, 511 F.3d 1293, 1297–98 (11th

Cir. 2007) (quotation omitted).

      Lichtman’s 151-month, bottom-of-the-Guidelines sentence is substantively

reasonable. See Gall, 552 U.S. at 51. We recognize that 151 months

imprisonment is a harsh sentence. But possession and receipt of child pornography

are harmful crimes. See, e.g., United States v. Wayerski, 624 F.3d 1342, 1354–55

(11th Cir. 2010) (holding that it was not unreasonable for the district court to

consider the defendants’ child pornography offenses to be serious and deserving of

a significant sentence). Indeed, we have emphasized the harm inflicted on the

victims of child pornography “time and again.” Carpenter, 803 F.3d at 1235. This


                                           10
                 Case: 15-14795      Date Filed: 03/31/2017   Page: 11 of 14


harm comes first from the initial abuse -- which demand from consumers like

Lichtman incentivizes -- and is compounded by the continued viewing of images

depicting the worst moments of these children’s lives. See, e.g., Paroline v. United

States, 134 S. Ct. 1710, 1722 (2014) (noting that “the victim’s costs of treatment

and lost income resulting from the trauma of knowing that images of her abuse are

being viewed over and over are direct and foreseeable results of child-pornography

crimes, including possession”); United States v. Williams, 553 U.S. 285, 307

(2008) (noting the harm caused to children by the proliferation of child

pornography via the internet); United States v. Pugh, 515 F.3d 1179, 1195–97

(11th Cir. 2008) (discussing the harms worked by the continued trade in

pornographic images of children).

         The degrading material presented in this case fits the bill. Among the 620

videos and 10,200 image files found in Lichtman’s possession were the following:

      • A folder entitled [pthc][1] 1 8yo Jenny Pics - 2012:, which included two files,
        each containing an image depicting a naked preteen female tied up while
        lying on a bed and exposing her genitals;

      • A file titled (Pthc) 6yo rape and scream (Gay).mpg, which contained a video
        file depicting, in part, an adult male performing oral sex on a naked preteen
        boy;

      • A file titled Babyshivid_Comp_Part_l-mpg, which contained a video file
        depicting multiple adult males engaging in intercourse and sexual activity
        with a preteen/toddler female;


1
    PTHC is an acronym for pre-teen hardcore.
                                                11
             Case: 15-14795    Date Filed: 03/31/2017    Page: 12 of 14


   • A file titled PTHC Ultra Hard Pedo Child Porn Pedofilia (New)
     o6lchildfugga darkcollection kidzilla hussyfan lolitaguy childlover1.jpg,
     which contained an image file depicting a naked preteen female lying on a
     bed exposing her genitals with an unknown individual pointing a knife at the
     preteen female and the words “cut m slut hurt me” painted on her body; and

   • A file titled Mafiasex.Ru_Children_Kids_Hard_000303_Childporn_Family
     _4yo_Jackoff_Dad_Illegal_Preeten_Underage_Lolita_Kiddy_Incest_Little_
     Girl_Rape_Sex.jpg, containing an image file depicting a female toddler
     holding the penis of an adult male.

Moreover, there was undisputed evidence in the record that the defendant had

expressly sought out this material. His search history included searches for

“Toddler girl with no Panties,” “Toddler thong,” “Toys r us toples,” “pthc,” and

“childlike sex dolls.” And finally, there was the troubling evidence that the

defendant had sought out and obtained employment at Toys R Us and Babies R Us.

On this ample record, it was not unreasonable for the district court to weigh

heavily the seriousness of the offense and the need to protect the public from

further crimes by the defendant. § 3553(a)(2)(A), (C).

      A strong consideration in weighing the seriousness of these crimes is that

“[t]hose who receive and exchange child pornography create a demand that

influences the production of the pornography and the attendant physical and

emotional injury to children.” Wayerski, 624 F.3d at 1354. That demand “harms

and debases the most defenseless of our citizens.” Williams, 553 U.S. at 307. This

harm is relevant to the need for the sentence imposed to reflect the seriousness of

the crime, to provide just punishment, to afford adequate deterrence, and to protect

                                         12
             Case: 15-14795     Date Filed: 03/31/2017   Page: 13 of 14


the public. See 18 U.S.C. § 3553(a)(2)(A)–(C). As our colleagues on the Seventh

Circuit have explained:

      Young children were raped in order to enable the production of the
      pornography that the defendant both downloaded and uploaded -- both
      consumed himself and disseminated to others. The greater the
      customer demand for child pornography, the more that will be
      produced. Sentences influence behavior, or so at least Congress
      thought when in 18 U.S.C. § 3553(a) it made deterrence a statutory
      sentencing factor. The logic of deterrence suggests that the lighter the
      punishment for downloading and uploading child pornography, the
      greater the customer demand for it and so the more will be produced.

United States v. Goldberg, 491 F.3d 668, 672 (7th Cir. 2007) (citations omitted).

We cannot say that it was error for the district court to weigh heavily the

seriousness of this offense and the need for the sentence to send a general

deterrence message.

      Lichtman argues, nevertheless, that the district court should have afforded

more weight to the mitigating evidence on the other side of the scale. He was the

primary caregiver for his ailing mother, had no criminal history, and had

cooperated fully with the authorities. See § 3553(a)(1). He also presented

testimony from an expert that he was a low recidivist risk thereby reducing the

need for the sentence to incapacitate him so as to protect the public from further

similar crimes. See § 3553(a)(2)(C). But the weight given to any specific

§ 3553(a) factor is committed to the sound discretion of the district court. United

States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007). In the face of the large amount


                                          13
             Case: 15-14795    Date Filed: 03/31/2017    Page: 14 of 14


of child pornography found on the defendant’s devices -- over 600 videos and

10,000 images -- and the fact that those videos and images were violent and

included images of children as young as toddlers, we hold that the district court did

not abuse its discretion in determining Lichtman’s sentence. Clay, 483 F.3d at

743. Twelve and a half years is a significant sentence. And Lichtman presented

evidence that suggested that he had redeeming qualities. But we cannot say that

the mitigation evidence was so overwhelming, and the harm to the victims was so

underwhelming, that the district court made a clear error of judgment in imposing a

sentence of 151 months.

      AFFIRMED.




                                         14